Motion GRANTED and Order filed June 20, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00484-CV
                                  ____________

               IN RE SPRINT SAND AND CLAY, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-66557

                                     ORDER

      On June 18, 2019, relator Sprint Sand and Clay, LLC, filed a petition for writ
of mandamus asking this court to compel the Honorable Kristen Brauchle Hawkins,
Judge of the 11th District Court, in Harris County, Texas, to vacate her order dated
June 11, 2019 which grants in part and denies in part plaintiffs’1 motions to compel
(“June 11 order”).

          Relator has also filed a motion for temporary relief, asking this court to stay
the June 11 order pending a decision on the petition for writ of mandamus. See Tex.
R. App. P. 52.8(b), 52.10.

          It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion in
part and issue the following order:

          We ORDER the June 11 order STAYED only to the extent that it compels
relator to produce documents in response to (1) Request for Production No. 1, (1)
(2) Request for Production No. 154, or (3) any other request for production seeking
documents from 2000 to the present. The June 11 order is stayed to this extent until
a final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

          In addition, the court requests real parties-in-interest, John Earl Ellisor et al.,
to file a response to the petition for writ of mandamus on or before July 3, 2019. See
Tex. R. App. P. 52.4.

                                                            PER CURIAM


Panel Consists of Chief Justice Frost and Justices Spain and Poissant.




1
    Plaintiffs are the real parties-in-interest, John Earl Ellisor et al.